AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina


               Thomas Raymond Firriolo,
                            Plaintiff
                               v.                                            Civil Action No.       6:18-cv-00096-DCC

 Brad Rice, City Code Official, Greenville, South
   Carolina; Robert Patrick Color, City Attorney,
   Greenville, South Carolina; Michael Pitts, City
  Attorney, Greenville, South Carolina; Kennieth
Miller, Chief of Police, Greenville Law Enforcement                  )
    Department, State of South Carolina; Officer                     )
                                                                     )
   Johnathan Bragg, Public Information Official,
                                                                     )
Greenville Law Enforcement Dept.; Officer Andrew
                                                                     )
 Hansen, Greenville Law Enforement Department,
  State of S.C.; Christopher Pustiz, Police Officer,
 Greenville Law Enforcement Department, State of
   S.C.; John Castil, South Carolina Government
   Offiical, a/k/a John Castile; Trane, Corporate
  Service Company; Mathew Pritchard, Territory
   Manager; David Crotts, Field Representative,
                          Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                  the amount of             dollars ($    ),
which includes prejudgment interest at the rate of              %, plus postjudgment interest at the rate of       %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the plaintiff, Thomas Raymond Firriolo, shall take nothing of the defendants; Brad Rice, Robert Patrick
Color, Michael Pitts, Kennieth Miller, Officer Johnathan Bragg, Officer Andrew Hansen, Christopher Pustiz, John
Castil, Trane, Mathew Pritchard, David Crotts,, from the complaint filed pursuant to 42 U.S.C. § 1983 and this action is
dismissed without prejudice.

This action was (check one):
 tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

 tried by the Honorable                           presiding, without a jury and the above decision was reached.
O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
dismissing the complaint without prejudice.

Date: October 15, 2018                                          ROBIN L. BLUME, CLERK OF COURT




                                                                             Signature of Clerk or Deputy Clerk
